Case 1:17-cv-00457-ADA-JCM Document 39 Filed 06/12/19 Page 1 of1

IN THE UNITED STATES DISTRICT COURT Jy
FOR THE WESTERN DISTRICT OF TEXAS N
DIVISION

 

IN RE TWIN PEAKS CASES

ORDER GRANTING EXTENSION

Plaintiffs in the below-referenced cause numbers have requested an extension to their
omnibus sur-reply deadline. Defendants do not oppose Plaintiffs’ request. Accordingly, it is
ORDERED that Plaintiffs’ new deadline for filing their omnibus sur-reply in the below-

referenced cases shall be June 14, 2019.

 

 

 

 

 

 

 

1:15-cev-1040 1:15-cv-1041 1:15-cv-1042
1:15-cv-1043 1:15-cv-1044 1:15-cv-1045
1:16-cv-575 1:17-cv-448 1:17-cv-453
1:17-cv-457 1:17-cv-471 1:17-cv-474
1:17-cv-479 1:17-cv-480

 

 

 

SIGNED this 12th day of June, 2019,

ey GC mK im r
(laren ‘ “So? Nes Ak

ALAN D ALBRIGHT e

UNITED STATES DISTRICT JUDGE

 
